EXHIBIT 10.57
 
ASSIGNMENT OF RECEIVABLES


This ASSIGNMENT OF RECEIVABLES (this "Assignment") is dated as of November 11,
2009, by ImageWare Systems, Inc., a Delaware corporation (the "Assignor"), to
BET Funding LLC, a Delaware limited liability company (the "Assignee").


RECITALS:


A.          On February 12, 2009, Assignor issued to Assignee a secured
promissory note (the "Note") in the original principal amount of Five Million
Dollars ($5,000,000).  On such date, Assignee made to Assignor an initial
advance under the Note of One Million Dollars ($1,000,000).
 
B.          On June 9, 2009, Assignor and Assignee entered into that certain
Waiver and Amendment Agreement in order to (i) waive certain existing events of
default under the Note and (ii) amend certain terms of the Note.
 
C.          On June 22, 2009, Assignor and Assignee entered into that certain
Amendment to Promissory Note pursuant to which (i) Assignee made a subsequent
advance to Assignor under the Note in the principal amount of Three Hundred
Fifty Thousand Dollars ($350,000), and (ii) certain terms of the Note were
amended.
 
D.          On October 5, 2009, Assignor and Assignee entered into that certain
Third Amendment to Promissory Note pursuant to which (i) Lender agreed to make
additional advances in an aggregate amount up to One Million Dollars
($1,000,000) to only be used for the purpose of compromising certain of the
Company's outstanding vendor payables or paying for the audit of the Company's
financial statements, (ii) Lender made an advance of Three Hundred Thousand
Dollars ($300,000) of such amount and (iii) certain terms of the Note were
amended.
 
E.          Assignee has agreed to make a subsequent advance under the Note in
the amount of Three Hundred Fifty Thousand Dollars ($350,000) (the "Additional
Advance") pursuant to the terms of that certain Fourth Amendment to Secured
Promissory Note, dated the date hereof, by and between Assignor and
Assignee.  In consideration for agreeing to make the Additional Advance,
Assignor has agreed to execute and deliver to Assignee, as a loan origination
fee, an assignment of receivables.
 
AGREEMENTS:


In consideration of the above recitals and the covenants and agreements
contained herein, the parties agree as follows:


1.           Assignment.  Assignor hereby assigns to Assignee all of Assignor's
right, title, and interest in and to the accounts receivables of Assignor
existing as of the date hereof including the accounts receivables set forth on
Schedule A attached hereto (the "Receivables").  All payments received by
Assignor with respect to the Receivables subsequent to the date hereof shall be
received as agent and for the benefit of Assignee and shall promptly be remitted
to Assignee by Assignor.
 

--------------------------------------------------------------------------------


 
2.           Power of Attorney.  Assignor does hereby appoint Assignee as true
and lawful attorney for it and in its name, place and stead on its behalf:
 
(a)           to ask, demand, sue for, collect, recover and receive all
Receivables which are now or shall hereafter become due, owing or belonging to
the Assignor, and to cash, deposit, endorse, and negotiate checks received on or
after the date hereof made out to Assignor in payment for any Receivables;
 
(b)           to have, use and take all lawful ways and means in its name or
otherwise for the recovery thereof, by actions at law or in equity, attachments,
or otherwise; and
 
(c)           to compromise and agree for the same, and to make, execute and
deliver all proper releases and other discharges of and for the same.
 
Assignor grants Assignee full power and authority generally to do and perform
every act necessary to collect the Receivables, with all the same powers which
Assignor, if  personally present, would have; and hereby verifies and confirms
all that Assignee, or its substitute, shall and may do by virtue hereof.


3.           Consideration.  Assignor acknowledges the value to its business of
the Additional Advance.  Assignor's Board of Directors has determined that
Assignor would not be able to obtain financing in the amount and on the same or
better terms as the Additional Advance from a third party.  Assignor
acknowledges and confirms that the origination fee that it has agreed to pay
Assignee in consideration for the Additional Advance (i.e., the assignment of
Receivables) is fair and reasonable in relation of the value of the Additional
Advance to Assignor and its business.
 
4.           Repayment of Additional Advance.  Upon repayment by Assignor to
Assignee of the Additional Advance and all accrued and unpaid interest thereon,
any and all outstanding Receivables shall be re-assigned back to Assignor and
this Assignment shall terminate.
 
5.           Effectiveness.  This Assignment, and the Power of Attorney provided
herein, shall become effective on the date hereof.
 
6.           Counterparts. This Assignment may be executed in one or more
counterparts, and all such counterparts will constitute one and the same
instrument.
 




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Assignment of Receivables has been executed and
delivered by the undersigned as of the date first written above.


ASSIGNOR:


IMAGEWARE SYSTEMS, INC.






By:           _________________________
Name:  S. James Miller
Title: Chairman and CEO




ASSIGNEE:


BET FUNDING LLC




By:             ________________________
Name:  Douglas Topkis
Title:  Member
 

--------------------------------------------------------------------------------


Schedule A


Accounts Receivables




·  Customer 1                     $171,355.25
·  Customer 2                     $617,024.63
·  Customer 3                     $309,652.88
·  Customer 4                     $128,410.55